Order entered February 24, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-01352-CV

   IN RE JOHN LANIER BURNS, JR., M.D., HENRY STEPHENSON BYRD, M.D.,
          JASON KYLE POTTER, M.D., RICHARD YOUNGMIN HA, M.D.,
          ALTON JAY BURNS, M.D., MATTHEW JOHN TROVATO, M.D.,
         BRADLEY ALAN HUBBARD, M.D., BRYAN STAPP ARMIJO, M.D.,
   RODNEY JAMES ROHRICH, M.D., SAMEER SUBHASH JERJURIKAR, M.D.,
 SAMEER S. JEJURIKAR, M.D., P.A., DALLAS DAY SURGERY OF TEXAS, NORTH,
  LTD., THE CLOISTER, PLLC D/B/A THE CLOISTER AT PARK LANE, RELATORS

                    On Appeal from the 14th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-17-15866

                                       ORDER
                      Before Justices Molberg, Osborne, and Nowell

      Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus.

                                                 /s/   KEN MOLBERG
                                                       JUSTICE